Opinion by
Mr. Justice Brown,
This appeal was premature. The order from which it was taken was not a final one. The appellant was not ordered to answer the questions propounded. His appeal, taken Septemb.er 15, 1905, was from an order made on July 26,1905, direct*475ing that the proceeding instituted to compel him to answer should stand over until September 18, 1905, “ in order to give him an opportunity to appear before the notary and testify, or otherwise to come into court and set forth such matters of fact as he may deem pertinent to show cause why the rule for attachment should not be made absolute.”
Appeal quashed.